Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 filed on 10/08/2021 is being considered by the examiner.

National Stage Application
The international search report (PCT) submitted on 10/08/2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  The references cited in the PCT international search report have also been considered by the examiner. 

Allowable Subject Matter
	The allowance filed 09/10/2021 provided reasons for allowance. Those reasons still stand as proper and are provided below.
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art fails to expressly disclose or render obvious a calibration phantom for an x-ray imaging system having an x-ray source and an x-ray detector, wherein said calibration phantom comprises a combination of geometric objects of at least three different types and/or compositions including:
- a first object located in the middle, comprising a first material; specifically;
- a plurality of second objects arranged around the periphery of the first object, at least a subset of the second objects comprising a second material different than the first material, wherein the first object is relatively larger than the second objects;
- a plurality of third objects arranged around the periphery of the first object and/or around the periphery of at least a subset of the second objects, at least a subset of the third objects comprising a third material different than the first material and the second material, wherein the third objects are relatively smaller than the second objects.
US Patent 7,339,159 B2 to Juh et al. teaches a phantom for evaluating the accuracy of image registration software based on a result of matching tomograms of a predetermined position of the phantom, taken using two or more imaging apparatuses. Accordingly, it is possible to more efficiently evaluate the accuracy of the image registration software by comparing the tomograms with one another using a three-
US Pub. No. 2018/0035970 A1 teaches a device for measuring image quality properties of an image acquisition device while the subject or object is being scanned contains an embedded grid pattern to measure spatial distortion along the length of the image acquisition table. The device also contains reference materials, which may run along the length of the device, for measuring fundamental imaging properties such as signal strength, noise, and resolution. Automated software can detect the device within an acquisition, measure its properties, and provide data and reports on the quality of the image acquisition.
US Pub. No. 2015/0282781 A1 teaches analyzing dose performance of a radiographic imaging system with respect to image quality using a phantom, a channelized hotelling observer module as a model observer, and a printer, a plaque, or an electronic display includes scanning and producing images for a plurality of sections of the phantom using the radiographic imaging system, wherein the plurality of sections represent a range of patient sizes and doses and wherein the sections of the phantom contain objects of measurable detectability. Also included is analyzing the images to determine detectability results for one or more of the contained objects within the images of the plurality of sections of the phantom, wherein the analyzing includes using a channelized hotelling observer (CHO) module as a model observer; and displaying, via the printer, the plaque, or the electronic display, a continuous detectability performance measurement function using the determined detectability results.
None of the prior arts of record teaches or renders obvious a phantom for an x-ray comprising a plurality of second objects arranged around the periphery of the first object, at least a subset of the second objects comprising a second material different than the first material, wherein the first object is relatively larger than the second objects; and more specifically:
- a plurality of third objects arranged around the periphery of the first object and/or around the periphery of at least a subset of the second objects, at least a subset of the third objects comprising a third material different than the first material and the second material, wherein the third objects are relatively smaller than the second objects.
As such, applicant provides a novel and nonobviousness improvement over the prior art of record and is therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884